DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
Applicant’s response dated 1/24/2022, which elected Group 1 (claims 1-12), and the species “protease,” without traverse, is acknowledged.  Claims 13-15 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a non-elected invention.  
Formal Matters
Applicant’s amendment and response filed 1/24/2022, which amended claims 1, 11 and 12, cancelled claims 3-6, and added new claim 16, has been entered.  Claims 1, 2 and 7-16 are pending.  Claims 13-15 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1, 2, 7-12 and 16 have been examined on the merits with respect to the elected species.  References not included with this Office Action can be found in a prior Action. 

Claim Objection/Rejection - Withdrawn
The objection to claims 11 and 12 have been withdrawn in view of Applicant’s amendment to these claims 
The rejection of claims 1-4 and 7-11 under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as anticipated by, or, in the alternative, under 35 U.S.C. § 103 as obvious over Langley et al. (U.S. Patent No. 5,035,900; 1991), has been withdrawn in view of Applicant’s claim 
The rejection of claims 5, 6 and 12 rejected under 35 U.S.C. § 103 as being unpatentable over Langley, as applied to claims 1-4 and 7-11, further in view of Porubcan, R.S. (U.S. Patent No. 7,442,224; 2008) has been withdrawn in view of Applicant’s claim amendments, including the cancellation of claims 5 and 6.

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12 and 16 are rejected under 35 U.S.C. § 103 as obvious over Langley et al. (U.S. Patent No. 5,035,900; 1991), further in view of Porubcan, R.S. (U.S. Patent No. 7,442,224; 2008).
Regarding claims 1 and 2, Langley teaches a composition and methods of making such a composition, where the composition is in the form of a bead (i.e., a granule) and comprises an enzyme and bacterial spores (column 3, lines 41-45, and 65-68; column 4, lines 38-45; claims 1-4).  Langley further teaches that the enzyme is a protease (column 4, lines 52 and 66-67; claims 1-4).  
Regarding claims 1 and 8, Langley teaches that the enzyme is mixed with a polymer and is distributed through a matrix of polymeric material where the produced material is subsequently dried to form particles (beads) each comprising a matrix of the polymeric material with the enzyme and spores dispersed substantially uniformly throughout the matrix (column 3, lines 1-17; claims 1-4; i.e., the granule core includes the enzyme and/or spores).  Langley also teaches that controlled release of biological material can also be obtained when the polymer is introduced initially as a salt with a volatile amine of a polymer derived from ethylenically unsaturated carboxylic acid monomer such as (meth) acrylic acid, where the salt is soluble in water but the ammonia or other volatile amine evaporates during the azeotroping to render the polymer less hydrophilic (column 6, lines 38-45).  Accordingly, at least the outer shell of the particles, will be less hydrophilic and water soluble than when the carboxylic groups are in alkali or amine salt form (column 6, lines 45-49).  In view of the above, Langley teaches that the granule can also include a shell, which is interpreted as a coating that comprises a salt.

Regarding claims 9-11, Langley also teaches that bacterial spores can be from Bacillus thuringiensis (a sporulating bacteria), where the cells can be encapsulated either dead or alive (column 5, lines 12-20). 
As indicated above, Langley teaches a granule (bead) composition comprising a protease with bacterial spores (e.g. from Bacillus thuringiensis), where the enzyme and/or spores are within the core of the granule bead composition. 
In view of the above, based on the disclosures from Langley, it would have been within the purview of one of ordinary skill in the art to produce an enzyme granule composition that comprises a protease with bacterial spores (e.g. from Bacillus thuringiensis) where the enzyme is within the core of the granule bead composition and the spores are in the coating since Langley teaches biologically active components (i.e., protease enzymes and specific bacterial spores) and polymeric materials and that they can be combined to produce a granule (bead) as alternative combinations of the protease enzyme and spores within a bead composition (i.e., an enzyme core with a spore coating).
Additionally, regarding claim 16 in view of the above where Langley provides alternative formulations of enzyme core ingredients, it would have been within the purview of one of ordinary skill in the art to have only the enzyme in the core (i.e., no spores in the core) since Langley teaches that such a combination can be produced in such a configuration of the composition.

Further, although Langley teaches that the enzyme granule composition includes Bacillus spores, Langley does not teach the amount of spores within the granule.
Regarding claim 1, Porubcan teaches a fertilizer prill composition, where dry ingredients, including decontaminated manure and other ingredients are ground to mesh size ranging from about 50 to about 400 mesh, blended (in no specific order), and then conveyed into a granulator where an aqueous spore suspension of Bacillus microorganisms is sprayed onto the revolving dry ingredients (column 7, lines 51-63; Fig. 1).  The moistened ingredients are then conveyed into a rotating drying tunnel/drum, heated to dry, then the product enters a cooling tunnel and is cooled rapidly (column 7, line 63, to column 8, line 5; Fig. 1).  The resulting prills, formed by the rotation and drying process, are screened for size and filled into fertilizer bags (column 8, lines 5-8; Fig. 1).  That is, Porubcan teaches that the Bacillus microorganisms are coating the core ingredients and form a layer of spores.
Porubcan teaches that Bacillus cultures (5×108 spores/gm) were used to inoculate the formulation during granulation, where after agglomeration, the material was dried and formed into prills (column 21, lines 10-55; Example 2; Table 11).  In view of the above, since the Bacillus spores were applied to the matrix material and agglomerated in a granulator, Porubcan teaches that the Bacillus spores are in the coating layer that is 
With regard to claim 12, Porubcan teaches any Bacillus microorganism that produces stable spores can be used to produce the fertilizer composition (e.g., Bacillus species such as B. subtilis, B. laterosporus, B. licheniformis, B. cereus, B. coagulans, B. polymyxa, B. lentus, B. pumilus, B. megaterium, B. thuringiensis, B. sphaericus, B. mycoides, B. stearothermophilus, B. alvei, B. circulans, B. brevis, B. firmus, and B. larvae; column 8, line 63, to column 9, line 5).
Porubcan teaches the Bacillus spore suspension is preferably prepared by conventional techniques well understood by industrial microbiologists, where the resulting spore suspensions preferably have a viable Bacillus spore count ranging from about 50,000,000 cfu/ml (5×107 cfu/ml) to about 10,000,000,000 cfu/ml (1×1010 cfu/ml; column 8, lines 56- 62).  As noted above, Porubcan teaches that Bacillus cultures (5×108 spores/gm) were used to inoculate the formulation during granulation, where after agglomeration, the material was dried and formed into prills (column 21, lines 10-55; Example 2; Table 11).
A person of ordinary skill in the art would have been motivated to combine the teachings of Porubcan with Langley and have the Langley enzyme granule composition to have a coating layer of Bacillus spores as taught in Porubcan since both references are in the granulation formulation arts, while Porubcan provides additional techniques to provide coatings (shells) with additional ingredients, such as spores within granule formulations.
Bacillus spores as taught in Porubcan since both references are in the granulation formulation arts, and in doing so, provides an advantage to the Langley composition by providing alternative formulations and spore amounts for the enzyme granules (i.e., the formulations as discussed in instant claim 1) where separation of the enzyme from the known amounts of spores could provide a faster growth times of the spores (i.e., due to higher initial amounts of colonies per granule) and controlled release of the enzyme from the granule.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, in view of the above, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
With regard to motivation and expectation of success, Applicant’s arguments (Reply, pages 5-6) are not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
Regarding, Applicant’s argument that the animal manure used for fertilizer is a completely different substance compared to enzymes used for detergents, food and feed (Reply, page 6). This is not persuasive in view of the teachings and the rationale for obviousness.  Further, Porubcan need not teach what is in Langley. 
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
With regard to Applicant’s argument regarding unexpected results (Reply, page 6), this is also found not persuasive since this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.  See MPEP §§ 2129 and 2144.03 for a discussion of admissions as prior art.  Counsel’s arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974).  See MPEP § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  It is also not persuasive since Applicant’s argument is not commensurate in scope of the claims since there is no requirement for a spore yield in the claim.  
Additionally, it is noted that MPEP § 716.02(b)(I) indicates that the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).


Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631